Mr. Justice Bailey
delivered the opinion of the court:
The cause is here upon writ of error to review a judgment of the Court of Appeals, opinion reported in 22 Colo. App., at page 120, 125 Pae. 552, reversing a judgment of the District Court of Larimer County, wherein the trial court held, in effect, that a certain excavation on land belonging to the Roberts Brothers could not be taken into cpnsideration in determining the worth or value thereof, to the Scurvin Ditch Company, who sought to condemn the land for a ditch right of way, the intention being to make use of the excavation referred to as a part of the ditch which it proposed to construct.
The Court of Appeals, in reversing the trial court, correctly announced the doctrine, in substance, that the value of land taken under the statute of eminent domain is to be estimated, not merely with reference to the use to which it is at the time applied, but with reference to all uses to which it is plainly adapted, and that the owner having thereon an excavation for an irrigating ditch, is entitled to the market value of the land, considered with reference to all useful purposes for which it, in its then condition, is available.
Upon thorough examination of the record, the respective briefs of counsel and the opinion of the Court of Appeals, we are persuaded that the conclusions reached by that court are correct and that the judgment based thereon should be affirmed.
In this connection, however, in case of retrial of the question of damage for the taking of the land, it is to be noted that neither the actual amount expended in constructing the ditch, nor the reasonable cost of reproducing it, are elements in fixing the same, but the true measure is the worth of the land for valuable uses, *535because of its availability, existing conditions considered.
Tbe judgment of tbe Court of Appeals is affirmed, and the cause is remanded to it for further action.
Decision en banc.
Mr. Justice White dissents.
Mr. Justice G-arrigues not participating.